Citation Nr: 1446193	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-00 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1982 to March 1988; he died in January 2009.  The appellant is the Veteran's surviving spouse.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky in which the appellant's claim of entitlement to service connection for the cause of the Veteran's death was denied.  

In July 2011, the appellant presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in October 2013.  The case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does not currently contain evidence pertinent to the appellant's claim that is not included in the paper claims file.

In July 2014, the appellant submitted new evidence (private medical records).  In response to a September 2014 inquiry from the Board, the appellant stated that Agency of Original Jurisdiction (AOJ) consideration of the additional evidence was not waived.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the appellant has submitted new evidence that has not been considered by the RO and is pertinent to her claim.  She has expressly indicated that initial AOJ consideration of this evidence is not waived.  Accordingly, the case must be remanded to the AOJ for review of the newly submitted evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file (to specifically include consideration of the additional evidence the appellant submitted to the Board expressly without a waiver of AOJ review), undertake any further development that may be indicated by the additional evidence received, and re-adjudicate the matter on appeal.  Ensure that all theories of service connection are considered, as applicable.

2.  If the claim for service connection for the cause of the Veteran's death remains denied, provide the appellant and her representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

